           Case 1:19-cv-01148-JLT Document 17 Filed 04/21/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JAMIE RACHELLE JOHN,                              )   Case No.: 1:19-cv-1148- JLT
                                                       )
12                  Plaintiff,                         )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                       )   WHY THE ACTION SHOULD NOT BE
13          v.                                         )
                                                       )   DISMISSED FOR FAILURE TO COMPLY WITH
14   COMMISSIONER OF SOCIAL SECURITY,                  )   THE COURT’S ORDER AND FAILURE TO
                                                       )   PROSECUTE
15                  Defendant.                         )
                                                       )
16
17          Plaintiff seeks judicial review of the decision to deny her application for Social Security
18   benefits. (Doc. 1) On March 9, 2020, the Court ordered Plaintiff to serve a confidential letter brief upon
19   the Commissioner of Social Security within thirty days, and to file a proof of service with the Court.
20   (Doc. 15 at 2) Thus, Plaintiff was to serve the brief and file a proof of service no later than April 13, 2-
21   2-. To date, Plaintiff has not filed a proof of service, and did not request an extension of time to
22   comply with the deadline.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                           1
           Case 1:19-cv-01148-JLT Document 17 Filed 04/21/20 Page 2 of 2


 1   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);
 3   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
 4   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
 5   prosecute and to comply with local rules).
 6          Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of service
 7   of this order why terminating sanctions should not be imposed for failure to follow the Court’s order
 8   and failure to prosecute the action or to serve a confidential letter brief and file proof of service with
 9   the Court.
10
11   IT IS SO ORDERED.
12
        Dated:     April 21, 2020                                /s/ Jennifer L. Thurston
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
